Hurt, Judge.
This appeal is from a conviction for murder of the the first degree.
The indictment charges that “Dave Pierce did, with malice aforethought, murder Wade Patterson by shooting him, the said Patterson, with a gun.” This court, in the case of Strickland v. The State, 19 Texas Court of Appeals, 518, held a similar indictment fatally defective because it did not directly charge that the accused “killed” the deceased. That decision is conclusive of-this case.
Because the indictment is insufficient to support a conviction for murder, the judgment is reversed and the prosecution dismissed.

Reversed and dismissed.